Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 claims that the overlap of the asymmetrical peaks has a TFMTF value of at least equal to 0.15. It is unclear if the claim was requiring a TFMTF value of equal to 0.15 or at least 0.15 as was previously required in claim 3. If claim 4 is claiming that the TFMTF value was equal to 0.15 then deleting the “at least” will correct this.  If claim 4 is meant to claim a TFMTF value equal to 0.15, then deleting the word “equal” will correct this.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalevsky (US Pub No.: 2013/0033676).
Regarding claim 1, Zalevsky discloses an assembly consisting of a pair of multifocal ocular implants (an intraocular lens with dual lenses is disclosed in [0050]), wherein: - each implant of this pair of multifocal ocular implants has a TFMTF (Modulation Transfer Function Through Focus) curve (shown in figures 1A to 1C as per [0031]), for a pupil of diameter less than or equal to 4 mm (a pupil diameter of 3mm is disclosed in [0031]),  which has a peak corresponding to the distance vision of the wearer (figure 1A has four graphs G1, G2, G3, and G4.  The peaks are a peak of the distance vision as the graph in figure 1A is a TFMTF graph), as well as an asymmetrical peak (labeled in the annotated figure 1) which spreads between intermediate vision and near vision, that is to say which spreads without discontinuity between intermediate vision and near vision (as the curve is continuous between the peak and the asymmetrical peak, the curve of G1 would have an asymmetrical peak between the intermediate vision and near vision); 
- for a first implant of this pair of multifocal ocular implants, the TFMTF value of said TFMTF curve is greater in intermediate vision than that the TFMTF value of near vision (the height of the G1 curve is greater at the intermediate (as per annotated figure 1, the near vision value for G1 is lower than the intermediate vision value. These values are the values of the curve as measured by the y axis of the graph in figure 1A and annotated figure 1); 
- for the a second implant of this pair of multifocal ocular implants (being denoted by line G2 in figure 1A), the TFMTF value of said TFMTF curve is greater in near vision than the TFMTF value that of intermediate vision (as per annotated figure 1, the near vision value for G2 is higher than the intermediate vision value. These values are the values of the curve as measured by the y axis of the graph in figure 1A and annotated figure 1); 
- the rising edge of the asymmetrical peak of the first implant has, as an absolute value, a mean slope greater than that of the falling edge (the slope of the rising part of the asymmetrical peak of G1 is visually larger than the slope of the decreasing end as per figure 1A), of said asymmetrical peak, whereas the rising edge of the asymmetrical peak of the second implant has, as an absolute value, a mean slope less than that of the falling edge of said asymmetrical (the slope of the rising part of the asymmetrical peak of G2, which is to the right of the asymmetrical peak of G1 labeled in annotated figure 1, is visually larger than the slope of the decreasing end as per figure 1A).
Zalevsky implicitly discloses asymmetrical peaks, a peak distance of vision, a near vision point, and intermediate vision point in the figures of 1A-1D. While the graphs in figures 1A to 1D are not labeled to show said parameters, these graphs are disclosed as being TFMTF graphs in [0025] which will mean that the information mentioned above is shown in said graphs.  These parameters are labeled below in annotated figure 1. 

    PNG
    media_image1.png
    352
    641
    media_image1.png
    Greyscale

Annotated figure 1
Regarding 2, Zalevsky discloses the assembly according to claim 1, wherein the overlap of said asymmetrical peaks corresponds to a TFMTF value of at least 0.10 (as per figure 1A of Zalevsky and annotated figure 1, G1 and G2 are shown to overlap at just under 0.04). As these graphs are disclosed as being TFMTF graphs in [0025], it is obvious that one of ordinary skill in the art at the time of filing would assume that the TMFTF graphs of Zalevsky would show a peak distance of vision, asymmetrical peak, as well as a near and intermediate vision point therein.
Regarding claim 3, Zalevsky discloses the assembly according to claim 2, wherein the overlap of said asymmetrical peaks corresponds to a TFMTF value of at least 0.15 (as per figure 1A of Zalevsky and annotated figure 1, G1 and G2 are shown to overlap at just under 0.04). As these graphs are disclosed as being TFMTF graphs in [0025], it is obvious that one of ordinary skill in the art at the time of filing would assume that the TMFTF graphs of Zalevsky would show a peak distance of vision, asymmetrical peak, as well as a near and intermediate vision point therein.
Regarding claim 4, Zalevsky discloses the assembly according to claim 3, wherein the apex of each asymmetrical peak has a TFMTF value at least equal to 0.15 (the peak of G1 and G2 in figure 1A both have a square wave MFT of above 0.15.  The square wave MFT value is 
Regarding claim 5, Zalevsky discloses the assembly according to claim 1, wherein the respective TFMTF values at the apices of the peaks corresponding to distance vision have a difference of less than 30% (the peak of G1 appears to be at 0.25 and the peak of G2 appears to be at 0.27 in figure 1A. This roughly a difference of 7.5%, which is less than 30%). As these graphs are disclosed as being TFMTF graphs in [0025], it is obvious that one of ordinary skill in the art at the time of filing would assume that the TMFTF graphs of Zalevsky would show a peak distance of vision, asymmetrical peak, as well as a near and intermediate vision point therein.
Regarding claim 6, Zalevsky discloses an assembly according to claim 1, wherein the TFMTF curve is considered for a pupil of diameter less than or equal to 3 mm (the pupil diameter for the system in Zalevsky is disclosed as being 3mm as per [0031]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shabtay (US Pub No.: 2012/0320463), Shabtay (US Pub No.: 2012/0320257), and Zalevsky (US Pub No.: 2011/0194180).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774